--------------------------------------------------------------------------------

Exhibit 10.1



Execution Version


SECOND AMENDMENT TO AMENDED AND RESTATED


LOAN AGREEMENT


This SECOND AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT, dated as of June
4, 2019 (this “Second Amendment”) to that certain Amended and Restated Revolving
Credit, Term Loan and Security Agreement, dated as of June 5, 2018 (as amended,
restated, amended and restated, refinanced, replaced, supplemented, modified or
otherwise changed from time to time, the “Loan Agreement”), by and among
Motorcar Parts of America, Inc., a corporation organized under the laws of the
State of New York (“MPA”, and together with each Person organized under the laws
of a State of the United States joined thereto as a borrower from time to time
(other than Dixie US), collectively, the “US Borrowers”, and each, a “US
Borrower”), D & V Electronics Ltd., a corporation amalgamated and existing under
the laws of the Province of British Columbia (“D&V”), Dixie Electric Ltd., a
corporation amalgamated under the laws of Ontario (“Dixie Canada”), Dixie
Electric Inc., a Delaware corporation (“Dixie US” and together with D&V, Dixie
Canada and each Person organized under the laws of Canada joined thereto as a
borrower from time to time, collectively, the “Canadian Borrowers”, and each, a
“Canadian Borrower”; the Canadian Borrowers and the US Borrowers are referred to
therein each as a “Borrower” and collectively as “Borrowers”), each Person
joined thereto as a guarantor from time to time, the financial institutions
which are now or which thereafter become a party thereto (collectively, the
“Lenders” and each individually a “Lender”) and PNC BANK, NATIONAL ASSOCIATION
(“PNC”), as agent for the Lenders (in such capacity, the “Agent”).


WHEREAS, Borrowers, Agent and the Supermajority Required Lenders wish to amend
certain terms and provisions of the Loan Agreement as hereafter set forth.


NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:


1.           Defined Terms.  Any capitalized term used herein and not defined
shall have the meaning assigned to it in the Loan Agreement.


2.           Amendments.


(a)          Section 1.2 of the Loan Agreement is hereby amended by inserting
the following new defined terms in appropriate alphabetical order:


“Braking Inventory” shall mean Eligible Inventory consisting of brake-related
products.


“Canadian Dollar” and the sign “CAN$” shall mean lawful money of Canada.


“Repurchase Contract” shall mean those certain contracts separately designated
by Borrowing Agent to Agent as repurchase contracts.


“Right of Use Asset” shall mean the non-monetary asset in connection with the
adoption of ASC 842 effective April 1, 2019.



--------------------------------------------------------------------------------

“Sale and Lease Back Transaction” shall mean any arrangement, directly or
indirectly, whereby a Person makes a Disposition of any property used or useful
in the business of such Person, whether now owned or hereafter acquired, and
thereafter rents or leases the same property and intends to use such property
for substantially the same purpose or purposes as such property was used for
prior to such Disposition.


“Second Amendment” shall mean that certain Second Amendment to Amended and
Restated Loan Agreement, dated as of June 4, 2019, by and among Borrowers, Agent
and the Lenders party thereto.


“Second Amendment Effective Date” shall mean the date on which the conditions
precedent to the effectiveness of the Second Amendment are fulfilled or waived.


“Second Amendment Fee Letter” shall mean the fee letter dated June 4, 2019 among
Agent, MPA and PNC Capital Markets LLC.


(b)          Section 1.2 of the Loan Agreement is hereby further amended by
amending and restating the following defined terms in their entirety:


“Applicable Facility Fee” shall mean 0.375% per annum as of the Second Amendment
Effective Date and through and including the date immediately prior to the first
full fiscal quarter following the Second Amendment Effective Date. Commencing
with the first day of the first fiscal quarter following the Second Amendment
Effective Date and effective as of the first day of each fiscal quarter
thereafter (the “Facility Fee Adjustment Date”), the Applicable Facility Fee
shall be adjusted, if necessary, to the applicable percent per annum set forth
in the pricing table below corresponding to the Average Daily Unpaid Balance for
the fiscal quarter immediately preceding the Facility Fee Adjustment Date:


Average Daily Unpaid Balance:
Applicable Facility Fee
< $120,000,000
0.50%
≥ $120,000,000
0.375%



“Capital Expenditures” shall mean, with respect to any Person for any period,
the sum of (a) the aggregate of all expenditures by such Person and its
Subsidiaries during such period that in accordance with GAAP are or should be
included in “property, plant and equipment” or in a similar fixed asset account
on its balance sheet, whether such expenditures are paid in cash or financed and
including all Capitalized Lease Obligations paid or payable during such period,
and (b) to the extent not covered by clause (a) above, the aggregate of all
expenditures by such Person and its Subsidiaries during such period to acquire
by purchase or otherwise the business or fixed assets of any other Person;
provided that, Capital Expenditures shall not include (i) any such expenditures
constituting all or a portion of the purchase price in connection with any
acquisition permitted under the Loan Documents, (ii) any such expenditures made
in connection with the replacement, substitution, repair or restoration of any
assets to the extent financed (x) with insurance proceeds received by any
Borrower or any of their Subsidiaries on account of the loss of, or any damage
to, the assets being replaced, substituted for, repaired or restored or (y) with
the proceeds of any compensation awarded to any Borrower or any of their
Subsidiaries as a result of the taking, by eminent domain or condemnation, of
the assets being replaced or substituted for, (iii) the purchase price of any
equipment that is purchased simultaneously with the trade-in of any existing
equipment by any Borrower or any of their Subsidiaries to the extent that the
gross amount of such purchase price is reduced by any credit granted by the
seller of such equipment for such equipment being traded in, (iv) the purchase
price of any property, plant or equipment purchased within 360 days of the
consummation of any asset sale or any other sale by any Borrower or any of their
Subsidiaries of any other property, plant or equipment to the extent purchased
with the Net Cash Proceeds of such asset sale or the proceeds of such other
sale, in each case in clause (iv) of this definition, to the extent that such
Loan Party is permitted to reinvest such proceeds pursuant to the terms and
conditions of this Agreement or any Other Document or (v) any such expenditures
in connection with Right of Use Asset.


2

--------------------------------------------------------------------------------

“Consolidated EBITDA” shall mean, with respect to any Person for any period, (a)
the Consolidated Net Income of such Person and its Subsidiaries for such period,
plus (b) without duplication, the sum of the following amounts of such Person
and its Subsidiaries for such period and to the extent deducted in determining
Consolidated Net Income of such Person for such period:  (i) Consolidated Net
Interest Expense, (ii) income tax expense, (iii) depreciation expense, (iv)
amortization expense, (v) severance charges in an aggregate amount not to exceed
$100,000 for any fiscal year of Borrowers; provided, however, that for the
fiscal year of Borrowers ending on March 31, 2020, such amount which may be
added back pursuant to this clause (v) shall be an aggregate amount not to
exceed $400,000, (vi) any non-cash expenses incurred in connection with stock
options and other equity-based compensation, (vii) non-cash charges reducing
Consolidated Net Income (excluding any non-cash charge that results in an
accrual of a reserve for cash charges in any future period) for such period,
(viii) standard inventory revaluation write-downs and write-ups; provided, that,
commencing with the fiscal quarter ending June 30, 2019, such amounts which may
be added back pursuant to this clause (viii) with respect to Eligible Inventory
which are not subject to a Repurchase Contract or which are at an MPA location
shall be an aggregate amount not to exceed $1,000,000 for each fiscal quarter
(any portion of such amount not fully used in any given fiscal quarter may be
rolled over to a subsequent fiscal quarter during any four quarter period);
provided, further, that, commencing with the fiscal quarter ending March 31,
2020, in no event shall the aggregate amount which may be added back pursuant
this proviso to this clause (viii) exceed $4,000,000 for any trailing four
quarter period, (ix) non-cash losses on Hedging Agreements, (x) any expenses
incurred in connection with stock offerings, (xi) the amount of all costs, fees
and expenses incurred in connection with the Transactions, (xii) costs and
expenses incurred as a result of any step up accounting adjustments, (xiii) all
transactional costs, expenses and charges payable in connection with, any
acquisition (whether or not consummated) in an amount not to exceed $700,000 for
any fiscal year of Borrowers; provided, however, that for the fiscal year of
Borrowers ending on March 31, 2019, such amount which may be added back pursuant
to this clause (xiii) shall be an aggregate amount not to exceed $1,000,000,
(xiv) Premium To Inventory Purchases in an aggregate amount not to exceed
$30,000,000 during the term of this Agreement for all periods starting on or
after April 1, 2018, (xv) non-capitalized transaction expenses related to the
Mexico Business Expansion in an aggregate amount not to exceed $24,000,000
through June 30, 2021, (xvi) specified investments in Customers which are
expensed during such period, it being agreed that for purposes of calculating
Consolidated EBITDA for the four quarter period ending June 30, 2018, such
expense in each fiscal quarter ending September 30, 2017, December 31, 2017 and
March 31, 2018, was $835,000; provided, however, commencing April 1, 2018 the
aggregate amount of such expense which may be added back pursuant to this clause
(xvi) shall not exceed $10,855,000 during the term of this Agreement, and (xvii)
for any period ending on or prior to September 30, 2019, amounts in connection
with tariff costs incurred in excess of price increases in an aggregate amount
not to exceed $5,000,000 during the term of this Agreement, minus (c) without
duplication, the sum of the following amounts of such Person and its
Subsidiaries for such period and to the extent included in determining
Consolidated Net Income of such Person for such period: (i) non-cash items
increasing Consolidated Net Income (other than the accrual of revenue or
recording of Receivables in the Ordinary Course of Business) for such period and
(ii) non-cash gains on Hedging Agreements.


3

--------------------------------------------------------------------------------

“Letter of Credit Sublimit” shall mean $20,000,000.


“Mexican Pledge” shall mean that certain Pledge Agreement dated as of the June
3, 2015 entered by and among MPA, Motorcar Mexico and Agent (as may be amended,
amended and restated, supplemented or otherwise modified in in any way from time
to time).


“MPA Owned Cores at Customer Locations Inventory” shall mean any Eligible
Inventory, which is accounted for by MPA on the balance sheet as a portion of
“Contract Assets” (remanufactured cores held at Customers’ locations) recorded
at the lower of cost or net realizable value.  MPA Owned Cores at Customer
Locations represent the value of remanufactured cores either purchased from, or
credited to Customers (or shipped to the Customer without charging) which are
held by the Customers and remain on the Customers’ premises.


(c)          The definition of “Canadian Revolving Advance Amount Sublimit”
appearing in Section 1.2 of the Loan Agreement is hereby amended by deleting the
amount “$20,000,000” appearing therein and inserting the amount “$24,000,000” in
lieu thereof.


4

--------------------------------------------------------------------------------

(d)          The definition of “Eligible Receivables” appearing in Section 1.2
of the Loan Agreement is hereby amended by amending and restating subclause (n)
therein in its entirety as follows:


“(n)        the Receivable is subject to any offset, deduction, defense,
dispute, credits or counterclaim (but such Receivable shall only be ineligible
to the extent of such offset, deduction, defense or counterclaim), the Customer
is also a creditor or supplier of a Borrower or the Receivable is contingent in
any respect or for any reason; provided, that certain Receivables separately
agreed between Borrowing Agent and Agent shall be ineligible under this clause
(n) until Agent has received a non-offset letter or similar documentation
reasonably satisfactory to Agent from the applicable Customer;”


(e)          The definition of “Maximum Loan Amount” appearing in Section 1.2 of
the Loan Agreement is hereby amended by deleting the amount “$230,000,000”
appearing therein and inserting the amount “$268,620,000” in lieu thereof.


(f)           The definition of “Maximum Revolving Advance Amount” appearing in
Section 1.2 of the Loan Agreement is hereby amended by deleting the amount
“$200,000,000” appearing therein and inserting the amount “$238,620,000” in lieu
thereof.


(g)          The definition of “Maximum Swing Loan Advance Amount” appearing in
Section 1.2 of the Loan Agreement is hereby amended by deleting the amount
“$20,000,000” appearing therein and inserting the amount “$23,862,000” in lieu
thereof.


(h)          The definition of “Permitted Acquisitions” appearing in Section 1.2
of the Loan Agreement is hereby amended by deleting the amount “$50,000,000”
appearing in subclause (a) therein and inserting the amount “$60,000,000” in
lieu thereof.


(i)           The definition of “Permitted Dividends and Stock Buybacks”
appearing in Section 1.2 of the Loan Agreement is hereby amended by deleting the
amount “$40,000,000” appearing in subclause (d) therein and inserting the amount
“$48,000,000” in lieu thereof.


(j)           The definition of “Permitted Indebtedness” appearing in Section
1.2 of the Loan Agreement is hereby amended by deleting the amount “$3,000,000”
appearing in subclause (j) therein and inserting the amount “$4,000,000” in lieu
thereof.


(k)         The definition of “Permitted Intercompany Advances” appearing in
Section 1.2 of the Loan Agreement is hereby amended by deleting (x) the amounts
“$6,000,000”, “$15,000,000”, “$20,000,000” and “$25,000,000” appearing in
subclauses (a) and (b) therein and inserting the amounts “$7,200,000”,
“$18,000,000”, “$24,000,000” and “$30,000,000”, respectively, in lieu thereof
and (y) the term “non-US Borrower” appearing in subclauses (a) and (b) therein
and inserting the term “Canadian Borrower” in lieu thereof.


(l)           The definition of “Trigger Event” appearing in Section 1.2 of the
Loan Agreement is hereby amended by deleting the amounts “$30,000,000” and
“$15,000,000” appearing therein and inserting the amounts “$36,000,000” and
“$18,000,000”, respectively, in lieu thereof.


5

--------------------------------------------------------------------------------

(m)          The definition of “Trigger Period” appearing in Section 1.2 of the
Loan Agreement is hereby amended by deleting the amount “$37,500,000” appearing
therein and inserting the amount “$45,000,000” in lieu thereof.


(n)          Section 2.1(a) of the Loan Agreement is hereby amended and restated
in its entirety as follows:


“(a)       Amount of Revolving Advances to US Borrowers.  Subject to the terms
and conditions set forth in this Agreement specifically including Section
2.1(c), each Lender, severally and not jointly, will make Revolving Advances to
US Borrowers in aggregate amounts outstanding at any time equal to such Lender’s
Revolving Commitment Percentage of the lesser of (x) the Maximum Revolving
Advance Amount, less the outstanding amount of Swing Loans made to US Borrowers,
less the aggregate Maximum Undrawn Amount of all outstanding Letters of Credit
issued on behalf of US Borrowers less the Canadian Advances or (y) an amount
equal to the sum of:


(i)          up to 85% (the “US Receivables Advance Rate”) of Eligible
Receivables, plus


(ii)         up to 60% of the book value of the MPA Owned Cores at Customer
Locations Inventory (the “US Inventory Advance Rate”); plus


(iii)       up to 90% of the appraised net orderly liquidation value of Eligible
Rotating Electrical and Automotive Domestic, Mexican and Canadian Inventory (as
evidenced by an Inventory appraisal satisfactory to Agent in its sole discretion
exercised in good faith) (the “US Inventory NOLV Advance Rate”, together with
the US Inventory Advance Rate and the US Receivables Advance Rate, collectively,
the “US Advance Rates”); plus


(iv)        with respect to Braking Inventory which is actively being sold, (x)
up to 45% of the invoice cost, exclusive of soft costs (e.g., freight and duty),
until Braking Inventory is appraised by an appraiser satisfactory to Agent in
its sole discretion exercised in good faith and (y) up to the US Inventory NOLV
Advance Rate thereafter, minus


(v)         the aggregate Maximum Undrawn Amount of all outstanding US Letters
of Credit, minus


(vi)        such reserves, including, without limitation, Freight and Duty
Reserves as Agent in its Permitted Discretion may reasonably deem proper and
necessary from time to time.

6

--------------------------------------------------------------------------------

The amount derived from the sum of (x) Sections 2.1(a)(y)(i), (ii), (iii) and
(iv) minus (y) Sections 2.1(a)(y)(v) and (vi) at any time and from time to time
shall be referred to as the “US Formula Amount”.  The Revolving Advances made to
US Borrowers shall be evidenced by one or more secured promissory notes
(collectively, the “US Revolving Credit Note”) substantially in the form
attached hereto as Exhibit 2.1(a).”


(o)          Section 2.1(b)(i) of the Loan Agreement is hereby amended and
restated in its entirety as follows:


“(i) (x) to the extent invoiced in Canadian Dollars, up to 75% (the “Canadian
Receivables Advance Rate”) of Eligible Receivables owned by Canadian Borrowers
and (y) to the extent invoiced in Dollars, up to the US Receivables Advance Rate
of Eligible Receivables owned by Canadian Borrowers, plus”


(p)          Section 2.1(d) of the Loan Agreement is hereby amended and restated
in its entirety as follows:


“(d)        Eligible Mexican Inventory.          Outstanding Advances against
Eligible Inventory that is located in Mexico shall be limited to $110,000,000 in
the aggregate; provided, that, upon recordation in Mexico of an amended Pledge
Agreement, as required pursuant to Section 4(a) of the Second Amendment, the
amount in this clause (d) shall automatically increase to $132,000,000.”


(q)          Section 2.11(a) of the Loan Agreement is hereby amended by
replacing the reference to “Section 2.1(a)(y)(iv)” appearing therein with
“Section 2.1(a)(y)(v)”.


(r)          Section 2.24(a)(iv) of the Loan Agreement is hereby amended by
deleting the amount “$220,000,000” appearing therein inserting the amount
“$260,000,000” in lieu thereof.


(s)          Section 3.4(b) of the Loan Agreement is hereby amended and restated
in its entirety as follows:


“Borrowers shall pay the amounts required to be paid in the Second Amendment Fee
Letter (in addition to any amounts payable under the Amendment and Restatement
Fee Letter) in the manner and at the times required by the Second Amendment Fee
Letter.”


(t)          Section 3.8 of the Loan Agreement is hereby amended by (i) changing
the reference to “Section 3.8” set forth therein to “Section 3.8.1” and (ii)
adding a new Section 3.8.2 immediately following Section 3.8.1 which provides as
follows:


“3.8.2 Successor LIBOR Rate Index.


(i)          If the Agent determines (which determination shall be final and
conclusive, absent manifest error) that either (a) (i) the circumstances set
forth in Section 3.8.1 have arisen and are unlikely to be temporary, or (ii) the
circumstances set forth in Section 3.8.1 have not arisen but the applicable
supervisor or administrator (if any) of the LIBOR Rate or a Governmental
Authority having jurisdiction over the Agent has made a public statement
identifying the specific date after which the LIBOR Rate shall no longer be used
for determining interest rates for loans (either such date, a “LIBOR Termination
Date”), or (b) a rate other than the LIBOR Rate has become a widely recognized
benchmark rate for newly originated loans in Dollars in the U.S. market, then
the Agent may (in consultation with the Borrowing Agent) choose a replacement
index for the LIBOR Rate and make adjustments to applicable margins and related
amendments to this Agreement as referred to below such that, to the extent
practicable, the all-in interest rate based on the replacement index will be
substantially equivalent to the all-in LIBOR Rate-based interest rate in effect
prior to its replacement.


7

--------------------------------------------------------------------------------

(ii)         The Agent and the Borrowing Agent shall enter into an amendment to
this Agreement to reflect the replacement index, the adjusted margins and such
other related amendments as may be appropriate, in the discretion of the Agent,
for the implementation and administration of the replacement index-based rate. 
Notwithstanding anything to the contrary in this Agreement or the Other
Documents (including, without limitation, Section 3.8.1), such amendment shall
become effective without any further action or consent of any other party to
this Agreement at 5:00 p.m. New York City time on the tenth (10th) Business Day
after the date a draft of the amendment is provided to the Lenders, unless the
Agent receives, on or before such tenth (10th) Business Day, a written notice
from the Required Lenders stating that such Lenders object to such amendment.


(iii)       Selection of the replacement index, adjustments to the applicable
margins, and amendments to this Agreement (i) will be determined with due
consideration to the then-current market practices for determining and
implementing a rate of interest for newly originated loans in the United States
and loans converted from a LIBOR Rate-based rate to a replacement index-based
rate, and (ii) may also reflect adjustments to account for (x) the effects of
the transition from the LIBOR Rate to the replacement index and (y) yield- or
risk-based differences between the LIBOR Rate and the replacement index.


(iv)         Until an amendment reflecting a new replacement index in accordance
with this Section 3.8.2 is effective, each advance, conversion and renewal of a
LIBOR Rate Loan will continue to bear interest with reference to the LIBOR Rate;
provided however, that if the Agent determines (which determination shall be
final and conclusive, absent manifest error) that a LIBOR Termination Date has
occurred, then following the LIBOR Termination Date, all Loans as to which the
LIBOR Rate would otherwise apply shall automatically be converted to the a
Domestic Rate Loan until such time as an amendment reflecting a replacement
index and related matters as described above is implemented.


(v)          Notwithstanding anything to the contrary contained herein, if at
any time the replacement index is less than zero, at such times, such index
shall be deemed to be zero for purposes of this Agreement.”


(u)          Section 6.5(a) of the Loan Agreement is hereby amended by replacing
the reference to “March 31, 2021” appearing therein with “March 31, 2022”.


8

--------------------------------------------------------------------------------

(v)          Section 7.6(i) of the Loan Agreement is hereby amended by deleting
the amounts “$250,000” and “$1,000,000” appearing therein and inserting the
amounts “$500,000” and “$2,000,000” respectively, in lieu thereof.


(w)         Section 7.7(b) of the Loan Agreement in hereby amended by (x)
deleting the amount “$28,000,000” appearing therein and inserting the amount
$46,000,000” in lieu thereof and (y) replacing the reference to “September 30,
2020” with “June 30, 2021”.


(x)          Section 7.12(a) of the Loan Agreement is hereby amended and
restated in its entirety as follows:


“(a)        Enter into any Sale and Lease Back Transaction that would cause the
aggregate Net Cash Proceeds received by the Loan Parties and their respective
Subsidiaries as consideration for any Dispositions directly related to any Sale
and Lease Back Transactions to exceed $5,000,000 in any fiscal year of the Loan
Parties.”


(y)          Section 7.12(b) of the Loan Agreement is hereby amended by deleting
the amount “$14,000,000” appearing therein and inserting the amount
“$16,000,000” in lieu thereof.


(z)          Section 9.2(a) of the Loan Agreement is hereby amended by deleting
the “and” before subclause (iii) and adding a new subclause (iv) immediately
after existing subclause (iii) which provides as follows:


“and (iv) reconciling reported amounts and balances with respect to Receivables
and Inventory as set forth in the Borrowing Base to the general ledger and the
financial statements”


(aa)        The Revolving Commitment Amounts and Revolving Commitment
Percentages of the Lenders shall be as set forth on Schedule 1 to the Second
Amendment.


3.          Conditions to Effectiveness.  The effectiveness of this Second
Amendment is subject to the fulfillment of each of the following conditions
precedent (the date such conditions are fulfilled or are waived by Agent is
hereinafter referred to as the “Second Amendment Effective Date”):


(a)         Representations and Warranties; No Event of Default.  The following
statements shall be true and correct: (i) the representations and warranties
contained in this Second Amendment, ARTICLE V of the Loan Agreement and in each
other Loan Document, certificate, or other writing delivered to Agent or any
Lender pursuant hereto or thereto on or prior to the Second Amendment Effective
Date are true and correct in all material respects (and in all respects if such
representation and warranty is already qualified by materiality or by reference
to a Material Adverse Effect) on and as of the Second Amendment Effective Date
as though made on and as of such date, except to the extent that any such
representation or warranty expressly relates solely to an earlier date (in which
case such representation or warranty shall be true and correct in all material
respects (and in all respects if such representation and warranty is already
qualified by materiality or by reference to a Material Adverse Effect) on and as
of such earlier date) and (ii) no Default or Event of Default shall have
occurred and be continuing on the Second Amendment Effective Date or would
result from this Second Amendment becoming effective in accordance with its
terms.


9

--------------------------------------------------------------------------------

(b)          Execution of Amendment.  Agent and the Supermajority Required
Lenders shall have executed this Second Amendment and shall have received a
counterpart to this Second Amendment, duly executed by each Loan Party.


(c)          Second Amendment Fee Letter; Payment of Fees, Etc.  (A) Agent shall
have received, on or before the Second Amendment Effective Date, that certain
fee letter, dated as of June 4, 2019, among Agent and Borrowers (the “Second
Amendment Fee Letter”), duly executed by Borrowers, and (B) Borrowers shall have
paid, on or before the Second Amendment Effective Date, (i) all fees due and
payable on or prior to the Second Amendment Effective Date pursuant to the
Second Amendment Fee Letter and (ii) all fees and invoiced costs and expenses
then payable by Borrowers pursuant to the Loan Documents, including, without
limitation, Section 16.9 of the Loan Agreement.  All fees under this Section
3(c) shall be fully earned and payable as of the Second Amendment Effective
Date, and may be charged by Agent to the U.S. Borrower’s Account.


(d)          Notes. Agent shall have received any amended and restated Canadian
Revolving Credit Notes, US Revolving Credit Notes and Swing Loan Notes requested
by a Lender, duly executed by each applicable Loan Party.


(e)          Secretary’s Certificate and Authorizing Resolutions.  Agent shall
have received a certificate of the Secretary of each Borrower in form and
substance satisfactory to Agent dated as of the Second Amendment Effective Date
which shall certify copies of resolutions in form and substance reasonably
satisfactory to Agent of the board of directors of Borrowers authorizing the
execution, delivery and performance of the Second Amendment.


(f)          Legal Opinion.  Agent shall have received the executed legal
opinion of (i) Latham & Watkins LLP, counsel to the Loan Parties and (ii)
Stikeman Elliott LLP, Canadian counsel to the Loan Parties in each case, in form
and substance reasonably satisfactory to Agent which shall cover such matters
incident to the Second Amendment as Agent may reasonably require.


4.           Conditions Subsequent. Following the Second Amendment Effective
Date, Loan Parties shall deliver to Agent:


(a)          Mexican Pledge Agreement. Within forty-five (45) days from the
Second Amendment Effective Date (or such longer period of time as Agent shall
agree in its sole discretion), an amended Mexican Pledge, in form and substance
reasonably satisfactory to Agent, duly recorded in Mexico and executed by MPA
Mexico.


(b)          Deposit Account Control Agreement. Within forty-five (45) days from
the Second Amendment Effective Date (or such longer period of time as Agent
shall agree in its sole discretion), the executed deposit account control
agreements by and among Agent, PNC Canada Branch, D&V and Dixie Canada, in form
and substance reasonably satisfactory to Agent.


10

--------------------------------------------------------------------------------

5.           Representations and Warranties.  Each Loan Party represents and
warrants as follows:


(a)          Organization, Good Standing, Etc.  Each Loan Party (i) is a
corporation, limited liability company or limited partnership duly organized,
validly existing and in good standing under the laws of the state or
jurisdiction of its organization, (ii) has all requisite power and authority to
conduct its business as now conducted and as presently contemplated, and to
execute and deliver this Second Amendment, and to consummate the transactions
contemplated hereby and by the Loan Agreement, as amended hereby, and (iii) is
duly qualified to do business and is in good standing in each jurisdiction in
which the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary, except (solely
for the purposes of this subclause (iii)) where the failure to be so qualified
or in good standing could not reasonably be expected to result in a Material
Adverse Effect.


(b)        Authorization, Etc.  The execution, delivery and performance by each
Loan Party of this Second Amendment, and the performance of the Loan Agreement,
as amended hereby, (i) have been duly authorized by all necessary action, (ii)
do not and will not contravene any of its Organizational Documents or any
Applicable Law in any material respect or any material Contractual Obligation
binding on or otherwise affecting it or any of its properties, (iii) do not and
will not result in or require the creation of any Lien (other than pursuant to
any Loan Document) upon or with respect to any of its properties, and (iv) do
not and will not result in any default, noncompliance, suspension, revocation,
impairment, forfeiture or nonrenewal of any permit, license, authorization or
approval applicable to its operations or any of its properties.


(c)          Governmental Approvals.  No authorization or approval or other
action by, and no notice to or filing with, any Governmental Body is required in
connection with the due execution, delivery and performance of this Second
Amendment by the Loan Parties, and the performance of the Loan Agreement, as
amended hereby.


(d)         Enforceability of this Second Amendment.  This Second Amendment and
the Loan Agreement, as amended hereby, when delivered hereunder, will be a
legal, valid and binding obligation of each Loan Party, enforceable against such
Loan Party in accordance with the terms thereof, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors’ rights generally.


(e)          Representations and Warranties; No Event of Default.  The
statements in Section 3(a) of this Second Amendment are true and correct.


11

--------------------------------------------------------------------------------

6.           Release.  Each Loan Party hereby acknowledges and agrees that:  (a)
neither it nor any of its Affiliates has any claim or cause of action against
Agent or any Lender (or any of their respective Affiliates, officers, directors,
employees, attorneys, consultants or agents) and (b) Agent and each Lender has
heretofore properly performed and satisfied in a timely manner all of its
obligations to the Loan Parties and their Affiliates under the Loan Agreement
and the other Loan Documents that are required to have been performed on or
prior to the date hereof.  Notwithstanding the foregoing, Agent and the Lenders
wish (and the Loan Parties agree) to eliminate any possibility that any past
conditions, acts, omissions, events or circumstances would impair or otherwise
adversely affect any of Agent and the Lenders’ rights, interests, security
and/or remedies under the Loan Agreement and the other Loan Documents. 
Accordingly, for and in consideration of the agreements contained in this Second
Amendment and other good and valuable consideration, each Loan Party (for itself
and its Affiliates and the successors, assigns, heirs and representatives of
each of the foregoing) (collectively, the “Releasors”) does hereby fully,
finally, unconditionally and irrevocably release and forever discharge Agent,
each Lender and each of their respective Affiliates, officers, directors,
employees, attorneys, consultants and agents (collectively, the “Released
Parties”) from any and all debts, claims, obligations, damages, costs,
attorneys’ fees, suits, demands, liabilities, actions, proceedings and causes of
action, in each case, whether known or unknown, contingent or fixed, direct or
indirect, and of whatever nature or description, and whether in law or in
equity, under contract, tort, statute or otherwise, which any Releasor has
heretofore had or now or hereafter can, shall or may have against any Released
Party by reason of any act, omission or thing whatsoever done or omitted to be
done on or prior to the Second Amendment Effective Date directly arising out of,
connected with or related to this Second Amendment, the Loan Agreement or any
other Loan Document, or any act, event or transaction related or attendant
thereto, or the agreements of Agent or any Lender contained therein, or the
possession, use, operation or control of any of the assets of any Loan Party, or
the making of any Loans or other advances, or the management of such Loans or
advances or the Collateral.


7.           No Novation; Reaffirmation and Confirmation.


(a)         This Second Amendment does not extinguish the obligations for the
payment of money outstanding under the Loan Agreement or discharge or release
the lien or priority of any mortgage, security agreement, pledge agreement or
any other security therefore.  Nothing herein contained shall be construed as a
substitution or novation of the Obligations outstanding under the Loan Agreement
or instruments securing the same, which shall remain in full force and effect,
except as modified hereby or by instruments executed concurrently herewith. 
Nothing expressed or implied in this Second Amendment shall be construed as a
release or other discharge of Borrowers under the Loan Agreement, or the other
Loan Documents, as amended hereby, from any of its obligations and liabilities
as “Borrowers” thereunder.


(b)        Borrowers hereby (i) acknowledge and reaffirm its obligations as set
forth in each Loan Document, as amended hereby, (ii) agree to continue to comply
with, and be subject to, all of the terms, provisions, conditions, covenants,
agreements and obligations applicable to it set forth in each Loan Document, as
amended hereby, which remain in full force and effect, and (iii) confirm, ratify
and reaffirm that the security interest granted to Agent, for the benefit of
Agent and the Lenders, pursuant to the Loan Documents, as amended hereby, in all
of its right, title, and interest in all then existing and thereafter acquired
or arising Collateral in order to secure prompt payment and performance of the
Obligations, is continuing and is and shall remain unimpaired and continue to
constitute a first priority security interest (subject to Permitted Liens) in
favor of Agent, for the benefit of Agent and the Lenders, with the same force,
effect and priority in effect both immediately prior to and after entering into
this Second Amendment.


12

--------------------------------------------------------------------------------

8.           Miscellaneous.


(a)          Continued Effectiveness of the Loan Agreement and the Other Loan
Documents.  Except as otherwise expressly provided herein, the Loan Agreement
and the other Loan Documents are, and shall continue to be, in full force and
effect and are hereby ratified and confirmed in all respects, except that on and
after the Second Amendment Effective Date (i) all references in the Loan
Agreement to “this Agreement”, “hereto”, “hereof”, “hereunder” or words of like
import referring to the Loan Agreement shall mean the Loan Agreement as amended
by this Second Amendment and (ii) all references in the other Loan Documents to
the “Loan Agreement”, “thereto”, “thereof”, “thereunder” or words of like import
referring to the Loan Agreement shall mean the Loan Agreement as amended by this
Second Amendment.  To the extent that the Loan Agreement or any other Loan
Document purports to pledge to Agent, or to grant to Agent, a security interest
or lien, such pledge or grant is hereby ratified and confirmed in all respects. 
Except as expressly provided herein, the execution, delivery and effectiveness
of this Second Amendment shall not operate as an amendment of any right, power
or remedy of Agent and the Lenders under the Loan Agreement or any other Loan
Document, nor constitute an amendment of any provision of the Loan Agreement or
any other Loan Document.


(b)          Counterparts.  This Second Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement.  Delivery of an executed
counterpart of this Second Amendment by fax or electronic mail shall be equally
as effective as delivery of an original executed counterpart of this Second
Amendment. Original signature pages shall promptly be provided to Agent.


(c)          Headings.  Section headings herein are included for convenience of
reference only and shall not constitute a part of this Second Amendment for any
other purpose.


(d)          Costs and Expenses.  Borrowers agree to pay on demand all fees,
costs and expenses of Agent and the Lenders in connection with the preparation,
execution and delivery of this Second Amendment.


(e)          Second Amendment as Other Document.  Each Loan Party hereby
acknowledges and agrees that this Second Amendment constitutes an “Other
Document” under the Loan Agreement.  Accordingly, it shall be an Event of
Default under the Loan Agreement if (i) any representation or warranty made by
any Loan Party under or in connection with this Second Amendment, which
representation or warranty is (A) subject to a materiality or a Material Adverse
Effect qualification, shall have been incorrect in any respect when made or
deemed made, or (B) not subject to a materiality or a Material Adverse Effect
qualification, shall have been incorrect in any material respect when made or
deemed made or (ii) any Loan Party shall fail to perform or observe any term,
covenant or agreement contained in this Second Amendment (subject to any
applicable notice or grace periods under the Loan Agreement).


(f)          Severability.  Any provision of this Second Amendment that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.


(g)          Governing Law.  This Second Amendment shall be governed by and
construed in accordance with, the laws of the State of New York.


13

--------------------------------------------------------------------------------

(h)         Waiver of Jury Trial.  THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE
THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF THIS SECOND AMENDMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.


[Remainder of page intentionally left blank]


14

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed and delivered by their respective duly authorized officers as of the
date first written above.



 
US BORROWER:
     
MOTORCAR PARTS OF AMERICA, INC.
       
By:
/s/ Selwyn Joffe

 
Name:
Selwyn Joffe
 
Title:
Chairman, President and Chief
   
Executive Officer



Signature Page to Second Amendment to A&R Loan Agreement



--------------------------------------------------------------------------------

 
CANADIAN BORROWERS:
     
D & V ELECTRONICS LTD.
       
By:
/s/ William Hardy

 
Name:
William Hardy
 
Title:
Chief Executive Officer




 
DIXIE ELECTRIC LTD.
       
By:
/s/ Selwyn Joffe

 
Name:
Selwyn Joffe
 
Title:
Chief Executive Officer




 
DIXIE ELECTRIC INC.
       
By:
/s/ Selwyn Joffe

 
Name:
Selwyn Joffe
 
Title:
Chief Executive Officer



Signature Page to Second Amendment to A&R Loan Agreement



--------------------------------------------------------------------------------

 
AGENT AND LENDER:
     
PNC BANK, NATIONAL ASSOCIATION
       
By:
/s/ Albert Sarkis

 
Name:
Albert Sarkis
 
Title:
Senior Vice President



Signature Page to Second Amendment to A&R Loan Agreement



--------------------------------------------------------------------------------

 
WEBSTER BUSINESS CREDIT
CORPORATION
         
By:
/s/ Harvey Winter
 
Name:
Harvey Winter
 
Title:
Senior Vice President




Signature Page to Second Amendment to A&R Loan Agreement



--------------------------------------------------------------------------------

 
BANK HAPOALIM B.M.
         
By:
/s/ Lenroy Hackett
 
Name:
Lenroy Hackett  
Title:
Senior Vice President
         
By:
/s/ Marline Alexander
 
Name:
Marline Alexander
 
Title:
First Vice President




Signature Page to Second Amendment to A&R Loan Agreement



--------------------------------------------------------------------------------

 
CATHAY BANK
         
By:
/s/ Kelly Wu
 
Name:
Kelly Wu  
Title:
EVP Head of Corporate Banking Division




Signature Page to Second Amendment to A&R Loan Agreement





--------------------------------------------------------------------------------